  Case 14-32929         Doc 26     Filed 10/02/18 Entered 10/02/18 13:34:53              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32929
         PATSY CASSANDRA SAVAGE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/09/2014.

         2) The plan was confirmed on 12/08/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/12/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,678.00.

         10) Amount of unsecured claims discharged without payment: $25,044.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-32929      Doc 26       Filed 10/02/18 Entered 10/02/18 13:34:53                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $33,300.00
       Less amount refunded to debtor                          $233.40

NET RECEIPTS:                                                                                 $33,066.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,454.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,454.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ASPEN MASTERCARD               Unsecured      1,425.00            NA              NA            0.00        0.00
AT&T                           Unsecured          56.00           NA              NA            0.00        0.00
BLACK EXPRESSION               Unsecured          95.00           NA              NA            0.00        0.00
CAPITAL ONE                    Unsecured         221.00           NA              NA            0.00        0.00
CAVALRY SPV I                  Unsecured            NA         131.83          131.83        131.83         0.00
COLUMBIA HOUSE                 Unsecured          96.00           NA              NA            0.00        0.00
Comcast                        Unsecured         380.00           NA              NA            0.00        0.00
Comcast                        Unsecured         186.00           NA              NA            0.00        0.00
COMCAST CHICAGO                Unsecured         228.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON            Unsecured      1,000.00         871.11          871.11        871.11         0.00
CONSUMER FINANCIAL SVC         Unsecured      3,000.00            NA              NA            0.00        0.00
GATEWAY FINANCIAL              Unsecured      6,471.00       5,310.52        5,310.52      5,310.52         0.00
IL DEPT OF REVENUE             Priority          200.00        172.05          172.05        172.05         0.00
IL DEPT OF REVENUE             Unsecured            NA          30.00           30.00          30.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         271.00        327.76          327.76        327.76         0.00
INTERNAL REVENUE SERVICE       Priority       1,500.00       1,530.04        1,530.04      1,530.04         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA          42.13           42.13          42.13        0.00
OVERLAND BOND & INVESTMENT     Secured       11,325.00     16,188.79        16,188.79     16,188.79    1,017.55
OVERLAND BOND & INVESTMENT     Unsecured     10,151.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,500.00       1,259.82        1,259.82      1,259.82         0.00
REWARDS 66 DAKOTA STATE BANK   Unsecured         771.00           NA              NA            0.00        0.00
SALUTE VISA GOLD               Unsecured      1,140.00            NA              NA            0.00        0.00
SEVENTH AVE                    Unsecured           0.00           NA              NA            0.00        0.00
TARGET                         Unsecured         328.00           NA              NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         961.00        731.00          731.00        731.00         0.00
TRIBUTE                        Unsecured         738.00           NA              NA            0.00        0.00
TRIBUTE MASTERCARD             Unsecured         957.00           NA              NA            0.00        0.00
WESTLAKE HOSPITAL              Unsecured      5,272.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-32929         Doc 26      Filed 10/02/18 Entered 10/02/18 13:34:53                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,188.79         $16,188.79         $1,017.55
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $16,188.79         $16,188.79         $1,017.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,702.09          $1,702.09              $0.00
 TOTAL PRIORITY:                                          $1,702.09          $1,702.09              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,704.17          $8,704.17              $0.00


Disbursements:

         Expenses of Administration                             $5,454.00
         Disbursements to Creditors                            $27,612.60

TOTAL DISBURSEMENTS :                                                                      $33,066.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
